Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered. By way of this submission, Applicant has amended claims 1, 4, 5, 13, 14, 20, 25, and 27, and cancelled claim 6.
Claims 1, 4-5, 7, 12-14, 20-22, and 24-27 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated May 3, 2022.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 28, 2022 and October 26, 2022 were filed after the mailing date of the first Office action on the merits on March 22, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112

Claims 1, 4-7, 12-14, 20-22, and 24-27 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 4-7, 12-14, 20-22, and 24-27 were previously rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. 
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 7, 12-14, 20-22, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
The claims as amended currently recite the limitation ”…wherein the doubling time of the population of engineered T cells in the effective dose is selected to be 1.5 days or lower,…” However, it is not apparent as to how one is to “select” a doubling time. 
Doubling time is a property of a population of cells. Applicant’s specification does not describe means as to how a doubling time can be “selected”, for example, by altering culture conditions until the doubling time is within the desired range. It is not clear as to how such a selection step is to be performed in the context of the claimed method. A skilled artisan would not be informed if their method of selecting cells for use would satisfy such an undefined selecting step. 
For the purposes of claim construction, any use of cells with a doubling time of 1.5 days or lower will be interpreted as satisfying this claim limitation.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
Claim 7 currently depends from claim 6, which is currently cancelled. Dependent claims cannot depend upon cancelled claims, as this makes it impossible to determine how the dependent claim is mean to limit the parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 20, 25, and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new grounds of rejection necessitated by Applicant’s amendments to the claims. 
Claim 25 recites a range of about 1.5 days or above. However, claims 1 and 5, from which claim 25 depends, both recite a range of 1.5 days or lower. Claim 25 therefore impermissibly broadens the scope of claims 1 and 5 by allowing a broader range of doubling times to be used with the claimed method.
Claims 4, 20, and 27 recite a range of less than about 1.5 days. The use of the term “about” permits an error range of up to 10% (see specification at para. 0046). This would permit ranges greater than 1.5 days, which would exceed the scope of claims and 5, for reasons described above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 12-14, 20-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US2016303166, cited in IDS) in view of Rosenberg (Nat Rev Cancer. 2008 Apr;8(4):299-308) and Engels (US20170081411A1, cited previously). This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
Katz teaches the expansion of cultures of chimeric antigen receptor (CAR) T cells in the presence of IL-2 and the measurement of growth/transduction parameters, including doubling time, prior to harvesting cells for a dose (para. 0076). The decision to harvest cells is based upon the monitoring of these above parameters, therefore the doubling time is considered and informative for the determination of the therapeutically effective dose.
Katz further teaches that target binding domain of the CAR protein binds to the carcinoembryonic antigen (CEA) protein (para. 0063). Katz also teaches that the application of a CAR may treat a malignancy, including hepatocellular carcinoma (para. 0027-0029).
Katz also teaches that the use of a chimeric antigen receptor may enhance the effectiveness of autologous T cells in treating cancer (see, e.g., para. 0006-0013 and 0127).
Katz further teaches that the cells are activated with 3000 IU/mL IL-2 and then transduced with high titer supernatant of retrovirus containing recombinant chimeric CAR in order to engineer the cells into CAR-T cells (para. 0076). Katz teaches that this step takes place over two to six days (para. 0076).
However, Katz does not teach a doubling time of 1.5 days or lower.
Rosenberg teaches that shorter doubling times of autologous tumor infiltrating leukocytes in culture with IL-2 are positively associated with response in adoptive cell therapy for cancer (page 4, fifth paragraph).
Engels describes methods of expanding CAR expressing cells for a period of several hours to 14 days in the presence of IL-2 (para. 2479-2480), followed by administering an effective amount after expansion (para. 2499). Engels particularly teaches that cells expanded for 5 days show superior expansion as measured by cell doublings as compared to the same cells expanded in culture for 9 days under the same culture conditions (para. 2479).
Engels further teaches that the doubling time for such CAR expressing cells in the presence of IL-2 is about 24 hours (para. 2435).
Engels also teaches that doubling times may be measured by using bead-based counting of viable T cells at various time points (para. 1707).
Engels also teaches that the expressed CAR binds to CD19 (para. 0053), and that the administration of such CAR expressing cells can be used to treat a malignancy, including non-Hodgkin's lymphoma (para. 0325-0327).
	It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Katz, Rosenberg, and Engels to arrive at the claimed invention. As Katz teaches, culturing CAR-T cells in the presence of IL-2 was well-known in the art. Rosenberg teaches that it is desirable to use T cells with shorter doubling times for the treatment of cancer. The skilled artisan would expect the methods of culturing CAR-T cells described by Katz to determine a variety of typical doubling times, as each patient’s cells would be different, based upon a variety of factors, including the health of the patient’s immune system, the CAR construct transfected to the T cells, and the exact culture conditions. The quality control method described by Katz would result in T cells with different possible doubling times, including doubling times which would fall within the claimed scopes, especially when read in light of the teachings of Rosenberg and Engels.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644             

/AMY E JUEDES/Primary Examiner, Art Unit 1644